Citation Nr: 0928485	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a temporary total evaluation for surgery 
and treatment for dermatofibrosarcoma protuberans prior to 
May 1, 1995.

2.  Entitlement to an extension of temporary total disability 
benefits for a period of convalescence beyond July 31, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found clear and unmistakable error in prior rating 
decisions concerning service connection for 
dermatofibrosarcoma protuberans.  The December 2003 rating 
decision revised the effective date of service connection for 
dermatofibrosarcoma protuberans to May 1,1995, and granted a 
temporary total disability rating for the disease effective 
from May 1, 1995 until August 1, 1995.

The Veteran filed a notice of disagreement, received in March 
2004, contending that the temporary total evaluation should 
be effective from the time of his January 1995 surgery and 
cover the full 6 month period of convalescence following the 
surgery.  A statement of the case was issued in December 
2004, and a substantive appeal was received in January 2005.  
It appears that the issue on appeal has been referred to in 
various documents as entitlement to an "extension" of the 
temporary total rating.  However, the Board believes the 
Veteran's contentions feature the additional issue of 
entitlement to an earlier effective date for the temporary 
total rating; the Veteran is basically contending that he 
should have received such a rating for a period six months 
from the surgery in question.

This matter was previously before the Board in May 2007 when 
the Board denied the appeal.  The Veteran appealed the 
Board's May 2007 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By 
Order dated December 2008, the Court vacated the Board's May 
2007 decision and remanded the matter to the Board for 
readjudication consistent with the discussion in that Order.




FINDINGS OF FACT

1.  The Veteran underwent outpatient surgery for treatment of 
dermatofibrosarcoma protuberans in January 1995.

2.  The RO determined that the Veteran's January 1995 surgery 
did result in severe postoperative residuals and post-
operative convalescence throughout the six month period 
ending in August 1995.

3.  An application for entitlement to service connection for 
dermatofibrosarcoma protuberans received at the RO on May 1, 
1995 was the earliest communication from the Veteran that may 
reasonably be construed as a claim for service connection for 
dermatofibrosarcoma protuberans.

4.  The RO subsequently granted service connection for 
dermatofibrosarcoma protuberans and assigned an effective 
date of May 1, 1995; the RO assigned a temporary total rating 
from May 1, 1995, to August 1, 1995, and assigned a 10 
percent rating from August 1, 1995.

5.  The Veteran's period of convalescence related to the 
January 1995 surgery did not extend beyond July 31, 1995.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date for 
entitlement to service connection for dermatofibrosarcoma 
protuberans prior to May 1, 1995, have not been met.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2008).

2.  A disability rating cannot be assigned, and associated 
benefits cannot be paid, for a disability prior to the 
effective date of service connection; the criteria for 
entitlement to a temporary total convalescence rating 
following surgery for dermatofibrosarcoma protuberans prior 
to May 1, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110(a)  (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2008).

3.  The criteria for extension a temporary total disability 
evaluation for a period of convalescence following the 
January 1995 surgery are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria 
for the benefits currently sought.  In an April 2005 letter, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the April 2005 letter was sent to the 
appellant prior to RO-level re-adjudication of this case in 
June 2006.  The VCAA notice was therefore effectively timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained in 
this case featuring the Veteran's medical status in the past 
during 1995.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran's June 2008 appeal to the 
Court included a contention that VA has failed to fulfill its 
duty to assist in acquiring private medical records.  
However, the private medical provider identified by the 
Veteran in this regard was contacted by VA in June 1995 to 
request the Veteran's medical documents.  In October 2003, 
the Veteran indicated that he had no additional information 
to submit.  In any event, the Veteran's contention is that 
the identified unobtained medical records "would have shown 
that lumps and knots covered my face when I returned home on 
April of 1970...."  However, establishment of this uncontested 
fact would not change any outcome in this Board decision; the 
Veteran is already service-connected for dermatofibrosarcoma.  
Therefore, any arguable failure to obtain these private 
medical records cannot be prejudicial to the Veteran in this 
case.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Entitlement to a temporary total evaluation for surgery and 
treatment for dermatofibrosarcoma protuberans prior to May 1, 
1995

This case involves the Veteran's contention that the December 
2003 rating decision, in correcting a previous clear and 
unmistakable error, assigned the wrong effective date as the 
beginning date of the granted temporary total evaluation.

In this case, there is no dispute as to the pertinent facts.  
The Veteran underwent private outpatient surgery in January 
1995 to excise a tumor diagnosed as dermatofibrosarcoma 
protuberans.  For the six months following this surgery, the 
Veteran required post-operative convalescence.  On May 1, 
1995, the RO received the Veteran's claim of entitlement to 
service connection for the dermatofibrosarcoma protuberans.  
There is no indication of record, and the Veteran does not 
contend, that any information was previously sent to VA which 
might constitute an informal claim for service connection for 
this disease.  The Veteran essentially argues that he is 
entitled to the temporary total evaluation from the beginning 
of this period of convalescence regardless of the date when 
his first claim for service connection for the pertinent 
disease was received at the RO.

The Board understands the Veteran's contentions, but 
unfortunately the Board can find no basis in the law for 
granting the Veteran's appeal.  The effective date for an 
award of service connection is governed by 38 U.S.C.A. 
§ 5110(a), which states that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  38 
U.S.C.A. § 5110(a).  The date of entitlement to an award of 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted (under the conditions 
discussed below) for a period of one, two, or three months.  
Awards are to commence on the day of hospital admission and 
continue for a period of one to three months from the first 
day of the month following hospital discharge or outpatient 
release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of a one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or 
(3).  Extensions of one or more months up to six months 
beyond the initial six months period may be made only under 
38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).

With reference to the above discussed law, the Board finds 
that the effective date of the service-connected status of 
the Veteran's dermatofibrosarcoma protuberans can be no 
earlier than the date that his claim was received.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The 
authority for the assignment of the Veteran's temporary total 
evaluation for his convalescence and post-surgical wound 
comes from application of 38 C.F.R. § 4.30(a)(1) and (a)(2); 
this regulation only authorizes the assignment of a 
disability rating and payment of compensation for service 
connected disabilities.  For compensation purposes, the 
Veteran's dermatofibrosarcoma protuberans cannot be 
considered service connected prior to the date on which his 
claim was received; a disability rating cannot be assigned 
for a period of time during which service connection is not 
in effect for the pertinent disease.

The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The significant 
determination in this case is that the Veteran's first 
application for entitlement to service connection for 
dermatofibrosarcoma protuberans was received on May 1, 1995.  
The Board is without authority to assign a disability rating 
prior to that date or to otherwise grant benefits for 
convalescence prior to that date simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App.. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App.. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Based on the undisputed facts in this case, there is no legal 
basis for an effective date earlier than May 1, 1995, for the 
temporary total disability rating assigned to the Veteran's 
dermatofibrosarcoma protuberans.  The doctrine of reasonable 
doubt is not for application here as this issue is resolved 
as a question of law with no dispute or controversy regarding 
the factual record.  38 U.S.C.A. § 5107(b) (West 2002).

Entitlement to an extension of temporary total disability 
benefits for a period of convalescence beyond July 31, 1995.

Although the issue discussed above addresses the Veteran's 
express contentions in this case, the December 2008 Court 
Order directs that the Board must also expressly discuss 
whether the Veteran is entitled to an extension of temporary 
total disability benefits for a period of convalescence 
pursuant to 38 C.F.R. § 4.30 beyond July 31, 1995.  The Board 
briefly notes that the RO consideration of this case 
repeatedly construed the matter as 'entitlement to extension 
of the temporary total evaluation,' thus this issue has been 
adjudicated at the RO level and is ready for appellate 
review.

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  38 C.F.R. § 4.30.  
Thereafter, any chronic residual disability after surgery is 
rated under the schedular criteria for the disability, and 
not rated under 38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

As discussed above, the Veteran underwent private outpatient 
surgery in January 1995 to excise a tumor diagnosed as 
dermatofibrosarcoma protuberans.  For the six months 
following this surgery, the Veteran required post-operative 
convalescence.  The evidence of record does not suggest that 
the Veteran required convalescence beyond July 31, 1995.  A 
review of medical records for the several month period after 
July 31, 1995, does not reveal any findings which suggest 
that the criteria set forth in 38 C.F.R. § 4.30 for a 
temporary total rating.  Indeed, aside from the implicit 
contentions associated with the existence of the claim of 
entitlement to an extension of the temporary total disability 
benefits, the Veteran has not expressly contended that he was 
in convalescence beyond the six month post-surgical period 
ending on July 31, 1995.  The Veteran's January 2005 
substantive appeal submission states "I was out for 6 mths 
[sic]...."  In September 2006, the Veteran's representative 
described that "from the date of surgery" the Veteran had 
"six months of convalescence."  In April 2007, the 
Veteran's representative again repeated this account of the 
Veteran's "six months of convalescence."  The Veteran's 
June 2008 filing of his appeal to the Court referred to the 
"6 months" of convalescence as well and further described 
that "I was out of work for more than four months."  The 
Veteran's own testimony and express contentions of record do 
not support a finding that his period of convalescence 
following the January 1995 surgery extended beyond July 31, 
1995.  The Veteran's contention has been, as discussed above, 
that the portion of the period of convalescence that came 
before the date of May 1, 1995, should be compensated (this 
contention is resolved in the discussion addressing that 
issue above).

The Board has reviewed all of the evidence of record in this 
case, including the private and VA treatment records from the 
period of time in question, and finds no evidence that 
otherwise shows that the criteria for a temporary total 
convalescent rating were met after July 31, 1995 under 
38 C.F.R. § 4.30.  The preponderance of the evidence is 
against finding that any extension is warranted.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


